Citation Nr: 1624884	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 for posttraumatic stress disorder (PTSD) from June 8, 2005, to April 24, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, which included service in the Republic of Vietnam from August 1968 to July 1969.  Among his awards and decorations, he is the recipient of a Purple Heart, Combat Infantry Badge, and Bronze Star Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, November 2006, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board on two occasions.  In November 2010, the claim was remanded for additional development.  Thereafter, in July 2014, the Board issued a decision denying an initial rating for PTSD in excess of 50 percent during the time period in question.  The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims (CAVC or Court), and, in July 2015, the Court issued a Memorandum Decision vacating in part the Board's decision, and remanding the issue of entitlement to an increased rating for PTSD from June 8, 2005, to April 24, 2011, to the Board for readjudication consistent with the Memorandum Decision.

Following the Board's vacated July 2014 decision, the Board notes that additional evidence has been added to the Veteran's electronic folder in the Veterans Benefits Management System (VBMS).  However, a remand is not necessary under 38 C.F.R. § 20.1304 because the evidence is either not pertinent or is subject to a waiver of Agency of Original Jurisdiction (AOJ) review.  In this regard, the Board finds that the July 2015 VA psychological examination associated with the claims file is not pertinent to the time period on appeal, and the pertinent evidence later submitted by the Veteran (including the Veteran's VA 21-8940 and Addendum and March 2016 private psychological evaluation with retroactive opinion) were submitted along with an express waiver of Regional Office consideration.  See April 2016 representative letter.  Moreover, inasmuch as the decision below constitutes a full grant of benefits, there is no prejudice to the Veteran in reviewing the newly submitted evidence in the first instance and proceeding with appellate review at this time.  See 38 C.F.R. § 20.1304(c), "[a]ny pertinent evidence submitted by the appellant or representative . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral") (emphasis added).

The Board also recognizes the Veteran's representative's suggestion that the remanded issue of TDIU was ripe for appellate consideration at present.  See April 2016 letter ("At this time, the [TDIU] remand instructions have been completed.  Therefore, please issue a decision without further delay.").  However, this issue has not yet been recertified to the Board.  Rather, VBMS notations indicate that the AOJ is still conducting development.  See February 2016 AOJ notation ("Remand pending."); April 2016 AOJ notation ("APLS REMAND"); June 2016 notation ("request for re-adjudication of TDIU remand instructions").  Moreover, a Supplemental Statement of the Case on TDIU has yet to be issued as directed by the Board's July 2014 remand.  Accordingly, as the AOJ still retains jurisdiction over the matter, the previously remanded issue of TDIU is not before the Board at this time and will not be further addressed herein.


FINDING OF FACT

From June 8, 2005, to April 24, 2011, the Veteran's PTSD symptoms more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

From June 8, 2005, to April 24, 2011, the criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2015).





(CONTINUED ON THE NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

II.  Initial Rating for PTSD from June 8, 2005, to April 24, 2011

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been remanded by the Board in 2010), the DSM-IV version applies in this case.

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

After carefully reviewing the evidence, the Board concludes that the Veteran meets the criteria for a 100 percent rating from June 8, 2005, to April 24, 2011, for his PTSD.  First, the Board recognizes that a GAF score of 30 was assigned in October 2009.  See October 2009 private treatment record.  In this regard, the "Global Assessment of Functioning" (GAF) scale ranges from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV). According to the DSM-IV, the Board notes that a GAF scores between 21 and 30 indicates "Behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)."  The Board notes that the GAF score of 30, therefore, falls in line with the types of symptoms that are listed in the criteria for a 100 percent rating in the Diagnostic Code.  

In looking to the time periods before and after October 2009, the Board recognizes that the Veteran demonstrated a wide range of psychiatric symptoms-and not all of them are consistent with a 100 percent rating.  For instance, the Veteran was employed and married for part of the appeal period, which would appear to weigh against a functional impairment warranting the highest rating, and the most recent March 2016 private psychological evaluation report contained an opinion that the Veteran's symptoms since 2005 were consistent with a 70 percent rating.  However, as the Board will briefly discuss below, after carefully reviewing the nature of certain symptoms and assessing their frequency and severity, the Board finds that the rating criteria for the next higher, 100 percent rating has been more nearly approximated throughout the entire time period on appeal from June 8, 2005, to April 24, 2011.  

Most notably, during the course of the appeal period, the Veteran not only demonstrated longstanding and recurring suicidal ideation on several occasions, but he physically attempted to take his own life.  See October 2009 suicide attempt.  Furthermore, there is nothing in the record to suggest that the suicide attempt was unrelated to his PTSD even though the October 2009 attempt was preceded by the death of his wife.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); July 2015 Memorandum Decision ("The Board did not cite any supporting evidence dissociating the suicide attempt from [his] PTSD or explaining how it somehow lessened the severity of that PTSD symptom.").  

In looking to the severity of his suicidal ideation, the Veteran reported in July 2010 that he had been suicidal "for y[ea]rs," and a recent medical opinion suggests that the Veteran may not have reported the full extent of his suicidal intentions.  See March 2016 private psychological evaluation (noting he "likely minimized his suicidal ideation"); see also suicidal ideations identified in December 2009 ("remains a chronic but not acute risk" for suicide); July 2010 (Yes, patient reports thought about hurting self or someone else in the past month . . . [and] Vet reports he has several plans and the means to commit suicide"), October 2011 ("considered overdosing or running a hose from the exhaust of his vehicle into the passenger compartment of his car.  Pt reports he owns an antique Winchester 94 (32 caliber)."), and November 2011 VA treatment reports; October 2009 private treatment record ("admits to previous suicidal thoughts and in fact suicidal plans"). This evidence suggests that his suicidal ideation was more severe and longstanding than initially suggested solely in the contemporaneous treatment records.  The prevalent nature of his suicidal ideation is suggestive of a persistent danger of hurting himself, consistent with a 100 percent rating.

Furthermore, he has also shown to be a possible danger to others, as demonstrated by recent threats of violence noted as early as the October 2006 VA examination report, as well as the recent threats of violence accompanied by "homicidal thoughts" in the February 2008 VA examination report.  These threats are particularly troublesome given the fact that the Veteran has a criminal history of assaultive behavior and brandishing firearms.  See January 2010 VA mental health consultation report ("Review of records also indicates a history of significant problems with impulse control and violent behavior," including "kidnapping due to holding 2 men at gunpoint").  It was noted that the Veteran had demonstrated inappropriate behavior at his job in the October 2006 VA examination report and that his judgment was blurred.  Also, as referenced in the Memorandum Decision, the October 2006 VA examiner noted the Veteran's report had threatened two people whom he mistakenly believed had stolen money from him the month prior to the examination.  The Veteran's brother also provided a statement to the Social Security Administration (SSA) reporting that the Veteran "threated to shoot his boss and a neighbor."  See January 2012 Third Party Function Report for SSA. The Veteran confirmed that he "pulled a gun on his neighbor" the day before he said he would bring a gun to work and threatened his manager.  See August 2011 statement.  

The Veteran's inappropriate behavior was not an isolated incident.  At work, the Veteran indicated that he "was written up for losing my temper at work quite a few times."  See October 2015 statement.  He reported the following:

I would scream and throw objects around in the back room.  I would kick things in the store.  I received citations for this and similar behavior well over 10 times while working at Publix.  Notably in 2010 I threatened to shoot a co-worker after an argument, which all but ended my employment.

Id.  The Veteran's threat on his manager is independently documented in a report prepared by Publix.  Furthermore, an August 2008 VA treatment report noted that the Veteran claimed "impulse control problems" and "he could not control his sexual drive from another female co-worker [and] was charged [with] sexual assault."  Additionally, during the January 2010 VA mental health consultation, it was noted that the Veteran "brought his face inches away from the face of this author and brought his pointed index fingers inches away from the eyes of the author."  If not suggestive of being a persistent danger to others, the above evidence indicates that the Veteran engaged in grossly inappropriate behavior during the appeal period in question.

Hallucinations are also demonstrated in the record.  For instance, the Veteran reported auditory hallucinations as early as March 2006.  See March 2006 statement ("I'll start to hear voices and talk out loud in response without realizing what I am saying.").  Additionally, the Veteran reported in an August 2008 VA treatment record that "he met a Vietnamese POW that he took when he was in Vietnam.  He saw him at Home [D]epot . . . the Vietnamese . . . looked at him and said 'I know you.'"  Since then, the Veteran reported having nightmares and thoughts of hurting the POW "but [h]e was gone."  Even though it appears that the treating VA provider assumed this was a factual report, indicating that "[n]o hallucinations were reported and no delusions were detected," the Veteran's brother explained that the Veteran merely "believes he has seen a soldier he tortured in Vietnam in local area stores."  See January 2012 Third Party Function Report for SSA.  

Moreover, in the span of the appeal period, the Veteran lost his job and demonstrated an inability maintain even minimal social relationships.  It was noted in a May 2008 VA treatment record that he stays home and "seldom socialized.  He works as a baker but . . . is always inside avoiding contacts."  Although he had noted a few relationships at that time, such as with his wife who passed away in 2009, it appears that he later isolated himself from all other contacts, to the point that he remained at home and did not report to his scheduled VA appointments towards the latter end of the appeal period.  See May 2011 VA treatment record.  Thus, it appears that the symptoms were of such frequency and duration so as to result in effects akin to total occupational and social impairment.

Because the nature and severity of the symptoms demonstrated, the Board finds the Veteran's PTSD more nearly approximated the criteria for the maximum, 100 percent rating from June 8, 2005, to April 24, 2011.  Accordingly, the appeal for a higher initial rating is granted.  


ORDER

From June 8, 2005, to April 24, 2011, a 100 percent initial rating for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


